The opinion of the court was delivered by
Dixon, J.
The Trenton Street Bailway Company presented to the chancellor a petition, asking him to define the mode in which the company might cross the railroad of the United New Jersey Eailroad and Canal Company, near the village of Yardville, in the county of Mercer, pursuant to the act of March 22d, 1895. , Gen. Stat. ¶. 2717. At the hearing before Vice-Chancellor Eeed, counsel for the latter company required proof of the right of the petitioner to cross its tracks, and it appearing that the proposed crossing was part of an extension of the petitioner’s railroad beyond its original route, counsel denied the power of the company thus to extend its road. Notwithstanding this objection, the chancellor made a decree defining the mode of crossing, and thereupon the United New Jersey Eailroad and Canal Company appeals.
By the language of the act of March 22d, 1895, it is made essential to the jurisdiction of the chancellor that the route of the petitioning company should cross the line of railroad of the other company; and by the route here mentioned is certainty intended the lawful route. It was therefore incumbent on the petitioner to show that it had legally laid its route over the appellant’s railroad, and, as one of the steps to that end, that *506it had lawful power to lay out and construct its proposed extension.
In answer to the same objection made in this court by the appellant, the respondent bases its right on the eighth and eleventh sections (amended ) of “An act to provide for the incorporation of street railway companies, and to regulate the same,” approved April 6th, 1886. Gen. Stat. p. 3216 ¶¶ 55, 59.
The power delegated by the eighth section is ponfined to companies incorporated under that act, and the power delegated by the eleventh section is confined to street railway companies whose tracks have been located and whose charters have been duly accepted, their lessees and assigns.
It does not appear that either the petitioner or any of the companies, by consolidation of which it was formed, was incorporated under the act of April 6th, 1886, and therefore the eighth section is not applicable.
The phrase employed to describe the class of corporations embraced in the eleventh section, “whose charter has been duly accepted,” is not entirely unambiguous, but we think it denotes with sufficient clearness those that exist under special charters.
The expressions used in our street railway statutes to indicate the document by which a corporation is formed under the general laws are, “articles of association,” “articles of incorporation,” “certificate of incorporation,” “certificate of organization.” Such an instrument would not be called, in the ordinary use of words, "a charter accepted.” These terms, in their usual meaning, signify, under our system of government, a special act of the legislature offering corporate existence and franchises to designated individuals, -who thereupon accept the offer. This is the sense that we think it bears in the eleventh section of this statute.
The petitioning company did not show that either itself or any -of its constituent corporations had thus received and accepted a charter. Hence we cannot regard it as being within the purview of the eleventh section.
The petitioner’s claim of right to extend its route seems, therefore, to be unsupported, and for that reason the decree appealed from must be reversed.
*507For reversal — The Chancellor, Ci-iiee-J ustioe, Van Syckel, Dixon, Garrison, Lippincott, Gummere, Ludlow, Hendrickson, Adams, Vredenburgi-i, Voorhbes. — 12.
For affirmance — None.